PER CURIAM:
Romero M. Grayson, an employee of Thorne & Son Asphalt Paving Company, appeals the denial of his claim for workers' compensation benefits. Grayson injured his right shoulder following an incident with a fellow coworker, the facts of which were disputed by the parties. The Administrative Law Judge denied Grayson's claim finding that the injury did not arise in the course of his employment. The Labor and Industrial Relations Commission affirmed, as does this Court. Because a published opinion would have no precedential value, a memorandum of law has been provided to the parties. Missouri Supreme Court Rule 84.16(b).